DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: apparent inadvertent typographical error.  Paragraph [0019] notes in the title of Bashkatov et al.’s article an apparent inadvertent typographical error of 1200 instead of 2000.  The examiner respectfully suggests correcting the title to “Optical properties of human stomach mucosa in the spectral range from 400 to 2000 nm: Prognosis for gastroenterology”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 14-15 and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 12 and 18 “the method comprising: limiting a visualization of a tissue in the object region of the object in situ in a first mode to a penetration depth in a range between 300 m to 800 m,” has clarity issues.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).   It is unclear if limiting the visualization to a range between 300 m to 800 m is a step in the method or a result/benefit/statement of intention of the method.  In light of the specification, see paragraphs [0019, 0021, 0049 & 0099] the examiner assumes it is a result of the steps which follow.  Indeed in the current remarks page 13 applicant states:  “The upper limit of 300 μm is realized by the polarization of the light while the lower limit of 800 μm is realized by using wavelengths less than 570 nm.”  Both claims 12 and 18 have steps to polarize the illumination light and limit the illumination light’s wavelength range to 430-570 nm.  To clarify that the “limiting a visualization of the object region in a first mode to a depth in a range between 300 m to 800 m” is a result of the steps that follow the examiner respectfully suggests, and for purposes will use “limiting a visualization of the object region in a first mode to a depth in a range between 300 m to 800 m[[,]]- by execution of:”
Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 12 and therefore have the same deficiencies.
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 18 and therefore has the same deficiencies.

Allowable Subject Matter
Claims 12 and 18 (and their respective dependent claims of 14-15 and 19) would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 12 and 18 the prior art taken either singly or in combination fails to anticipate or fairly suggest the method for visualizing an object region of an object in situ with a surgical microscope or the method for visualizing an object region of an object in situ as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of July 7, 2022 pages 12-14.  Regarding Milner, the examiner agrees that Milner fails to disclose or teach a reflective-type microscope system.  Regarding the combination of Ma and Ravkin, the examiner agrees that Ma fails to disclose or teach using the “very specific combination” of a green filter and a polarization filter, see remarks page 14.  Ma does teach a microscope capable of using both a green filter and a polarization filter, see remarks pages 13-14 and Ma paragraph [0076], however this very specific combination it is not taught and a method using this very specific combination is not obvious.  Further, a combination of Milner, Ma and/or Ravkin would not result in the claimed method since Milner’s method scans different wavelengths and would not obviously combine with Ma’s non-scanning method to achieve the claimed methods.

Response to Arguments
Applicant’s arguments, see remarks, filed July 7, 2022, with respect to claim rejections under §§112 & 103 have been fully considered and in combination with the amendments and as set forth above are persuasive.  The claim rejections under §§112 & 103 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            August 26, 2022